DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 02/19/2021 in which claims 1-10, 13-14, 17-18, 22 and 25-29 are pending. Claims 11, 12, 15, 16, 19, 20, 21, 23 and 24 were canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 02/19/2021 with respect to independent claims 1, 9, 14, 18 and 22 have been fully considered but are not persuasive. Applicant’s Arguments/Remarks are addressed below. Applicant’s arguments for claims 18, 22, 28 and 29 regarding not invoking 35 U.S.C. 112(f) have been fully considered but are not persuasive. The independent claims 1, 9, 14, 18 and 22 have not overcome the claim rejections as shown below.
Claims 1-10, 13-14, 17-18, 22 and 25-29 are pending.
Claims 11, 12, 15, 16, 19, 20, 21, 23 and 24 were canceled.

Response to Arguments
Regarding amended independent claim 18, Applicant argues that the claim do not invoke 35 U.S.C. 112(f) and is not indefinite (35 U.S.C. 112(b)), because the claim now identifies structural aspects of what was intended by the previous “adder” element. Additionally, the original specification and drawings explicitly disclose control units (650, 660) in the first control apparatus 600, where a first control apparatus 600 related to a PGW, TDF, or BNG at least inherently discloses the claimed “controller”.
Examiner respectfully disagrees. The Specification (paragraphs [0103]-[0105]) and Figure 6, as originally filed, disclose a receiving unit 610, an adding unit 620, a transmitting unit 630, a deleting unit 640, an online charging control unit 650, and an offline charging control unit 660. However, none of these units is disclosed as “a controller” to perform the claimed function. Applicant indicates that a “controller” identifies structural aspects of what was intended by the previous “adder” element. However, none of the units of Figure 6 is disclosed as a unit comprising physical structure, such as a hardware processor, circuit, etc. In other words, the Specification and Figure 6, as originally filed, does not disclose or recite “a controller” performing a corresponding function. Nowhere in Specification is found a controller performing the claimed function. Furthermore, the online charging control unit 650 and offline charging control unit 660 argued by the Applicant are not disclosed to perform the claimed function of the “at least one controller”.
Applicant further argues that “a first control apparatus 600 related to a PGW, TDF, or BNG at least inherently discloses the claimed “controller””. However, “at least inherently” does not provide support to show that the Specification and Figures, as originally filed, describe the subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Therefore, the element “at least one controller configured to” includes subject matter not presented before, and thus considered as new matter.
controller” is interpreted as a software controller performing the claimed function. As discussed above, the Specification and Figures disclose a plurality of units, where none of these units is disclosed as a unit comprising physical structure, such as a hardware processor, circuit, etc. Therefore, the term “controller” is a generic placeholder for performing the claimed function since the term “controller” is not directed to a physical structure. Thereby, invoking 35 U.S.C. 112(f) and rendering the claim indefinite (35 U.S.C. 112(b)), since the specification does not discloses or recite the corresponding physical structure for the claimed “at least one controller”.
Also, as discussed above, the Specification and Figures, as originally filed, does not disclose or recite “a controller” performing a corresponding function. Nowhere in Specification is found a controller performing the claimed function. Furthermore, “at least inherently” does not provide support to show that the Specification and Figures, as originally filed, describe the subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Therefore, the element “at least one controller configured to” includes subject matter not presented before, and thus considered as new matter.

The same rationale applies to claim 28 disclosing the new element “the at least one controller”, therefore considered as new matter, as shown above for claim 18. Additionally, invoking 35 U.S.C. 112(f) and rendering the claim indefinite (35 U.S.C. 112(b)), since the specification does not discloses or recite the corresponding physical structure for the claimed “at least one controller”.

Regarding amended independent claim 22, Applicant argues that the claim do not invoke 35 U.S.C. 112(f) and is not indefinite (35 U.S.C. 112(b)), because the claim now identifies structural aspects of what was intended by the previous “storing device” element. at least one controller”.
Examiner respectfully disagrees. The Specification (paragraphs [0106]-[0107]) and Figure 7, as originally filed, disclose a receiving unit 710, a deleting and storing unit 720, an adding unit 730, and a transmitting unit 740. However, none of these units is disclosed as a “controller” to perform the claimed function. Applicant indicates that a “controller” identifies structural aspects of what was intended by the previous “storing device” element. However, none of the units of Figure 7 is disclosed as a unit comprising physical structure, such as a hardware processor, circuit, etc. In other words, the Specification and Figure 7, as originally filed, does not disclose or recite “a controller” performing a corresponding function. Nowhere in Specification is found a controller performing the claimed function.
Applicant argues that “a second control apparatus 700 related to an SFCEF or PGW at least inherently discloses the claimed “controller””. However, “at least inherently” does not provide support to show that the Specification and Figures, as originally filed, describe the subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Therefore, the element “at least one controller configured to” includes subject matter not presented before, and thus considered as new matter.
As discussed above, under broadest reasonable interpretation, the term “controller” is interpreted as a software controller performing the claimed function. As discussed above, the Specification and Figures disclose a plurality of units, where none of these units is disclosed as a unit comprising physical structure, such as a hardware processor, circuit, etc. Therefore, the term “controller” is a generic placeholder for performing the claimed function since the term “controller” is not directed to a physical structure. Because this/these claim limitation(s) (“at least one controller configured to”) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure at least one controller". Thereby, invoking 35 U.S.C. 112(f) and rendering the claim indefinite (35 U.S.C. 112(b)), since the specification does not discloses or recite the corresponding physical structure for the claimed “at least one controller”.
Also, as discussed above, the Specification and Figures, as originally filed, does not disclose or recite “a controller” performing a corresponding function. Nowhere in Specification is found a controller performing the claimed function. Furthermore, “at least inherently” does not provide support to show that the Specification and Figures, as originally filed, describe the subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Therefore, the element “at least one controller configured to” includes subject matter not presented before, and thus considered as new matter.

The same rationale applies to claim 29 disclosing the new element “the at least one controller”, therefore considered as new matter, as shown above for claim 22. Additionally, invoking 35 U.S.C. 112(f) and rendering the claim indefinite (35 U.S.C. 112(b)), since the specification does not discloses or recite the corresponding physical structure for the claimed “at least one controller”.

Regarding independent claim 1, Applicant argues that Shaikh do not disclose or fairly suggests “receiving policy rule information for an IP flow from a third network device, the policy rule information including service function chain information for the IP flow, the service function chain information defining a service function chain for the IP flow, the service function chain defining an ordered set of service functions for the IP flow”, because Shaikh PCC rules do not include the claimed service function chain information and Shaikh does not even mention a 

Regarding the argument that “Shaikh does not even mention a service function chain”, the Examiner respectfully disagrees. Shaikh discloses in paragraph [0060] “Service ID field 525 may identify one or more types of services (e.g., prepaid data and/or voice service, a postpaid data and/or voice service, a prepaid VoIP service, etc.) with which the communication session is associated and/or that are to be provided when executing the communication session (e.g., the RTR service, UC service, etc.). The quantity of bandwidth, associated with the communication session as identified in BW field 515, may be specified, by PCRF 160, based on the identified types of services” and paragraph [0068] “Additionally, or alternatively, PCRF server 160 may, as a result of receiving the instruction, communicate with SPR server 165 to obtain a subscriber profile associated with user device 110. The subscriber profile may, in a manner similar to that described above with respect data structure 400 of FIG. 4, identify services (e.g., a prepaid voice service, a prepaid data service, a postpaid voice service, a postpaid data service, a prepaid VoIP service, etc.) to which a user, associated with user device 110, has subscribed. The subscriber profile may also identify other services associated with online charging (e.g., a RTR service, a UC service, a prepaid data service, etc.) to which the user has subscribed. PCRF server 160 may determine a type of charging action to be included in the PCC rules based on the type of service associated with the communication session and the services to which the user has subscribed.” This shows that Shaikh discloses different services to be provided to the communication session.
As disclosed in Final Action mailed on 11/18/2020, Shaikh discloses that the PGW 140 receives the PCC rules from the PCRF 160 for the communication session of the user device 110 in the IP system 100, where the PCC rules includes the actions or services for the (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 4, [0049], Fig. 6, [0065], [0068]-[0071]). This shows that Shaikh discloses receiving the policy rule from a third device, including service function chain information.
Regarding the feature of “the service function chain information defining a service function chain for the IP flow”, Shaikh discloses that the data structure 500 for the policy and charging rule includes Service ID field 525 that identifies all the services to be performed to the communication session (Shaikh, Fig. 4, Fig. 5, [0060]). Therefore, Shaikh discloses “the service function chain information defining a service function chain for the IP flow” since the policy and charging rule includes the Service ID which is information regarding the services to be performed to the communication session.
Applicant further argues that the Shaikh service ID field is not the same as the claimed service function chain information.
Examiner respectfully disagrees. The Service ID field 525 identifies all the services to be performed to the communication session (Shaikh, Fig. 4, Fig. 5, [0060]). Therefore, Shaikh’s service ID field is interpreted as the “the service function chain information defining a service function chain for the IP flow” since the policy and charging rule includes the Service ID which is information regarding the services to be performed to the communication session.
Regarding the amended feature of “the service function chain defining an ordered set of service functions for the IP flow”, Bosch discloses that the service chain includes an ordered set of services provided to the IP packet received from the subscriber (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]). Therefore, the combination of the prior art of Shaikh in view of Bosch discloses the amended features of claim 1.

Regarding independent claim 1, Applicant further argues that Bosch does not disclose or fairly suggest “adding a policy rule information header to an uplink packet, the policy rule information header including policy rule information for an IP flow and service function chain information for the IP flow”, because the service header added to the uplink packet does not include the claimed “service function chain information. 
Examiner respectfully disagrees. Bosch discloses that a service header includes different information, such as classification information, which is used to identify a particular service chain with a corresponding subscriber’s flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]). Therefore, the classification information is service function chain information for the IP flow of the subscriber. Additionally, Bosch discloses that the service header includes other information, such as policy information and charging information used by the services in the service chain, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. In addition, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]-[0058]). Therefore, Bosch discloses that the policy rule information header also includes the policy rule information for the IP flow.
As discussed in the Final Action mailed on 11/18/2020, Bosch discloses that the service header appended to a packet recevied includes different information, such as the classification information used to identify a particular service chain with a corresponding subscriber’s flow. The classification information is service function chain information for the IP flow of the subscriber, where the identified particular service chain defines an ordered set of services provided to the IP packet received.

Regarding independent claim 1, Applicant further argues that the Bosch service function chains are statically defined based on classification of types of mobile traffic, and uniquely map the packets flows to a particular service chain. Therefore, Bosch does not disclose a policy rule information header that is added to an uplink packet in which the header includes service function chain information for the IP flow as claimed. 

Furthermore, Applicant argues that Bosch service function chains are statically defined based on classification of types of mobile traffic, and uniquely map the packets flows to a particular service chain. However, the claim does not recite that the service function chains are statically, semi-statically, or dynamically defined.

Regarding independent claims 9, 14, 18 and 22, Applicant presents similar arguments as discussed above for independent claim 1. Therefore, the same rationales apply to independent claims 9, 14, 18 and 22 regarding the prior arts of Shaikh and Bosch, as discussed above for independent claim 1.

Regarding independent claims 9 and 22, Applicant argues that Bosch does not disclose a policy rule information header that is added to an uplink packet in which the header includes service function chain information for the IP flow.
Examiner respectfully disagrees. Bosch discloses that the IP packet from the subscriber (step 410) with the appended service header (steps 440-442) is injected to the determined service chain (step 446), based on subscriber policy information and charging information received from the PCRF 44 (step 424), where the service chain is executed by the service gateway 30 using a network domain 80. Then, the classifier 38b receives the IP packet of the subscriber from the ordered set of services formed by the determined service chain (Bosch, Fig. 1, Fig. 3, Fig. 4, [0056]-[0058]). This shows that Bosch discloses the claimed ‘receiving an uplink packet of an Internet protocol (IP) flow from an ordered set of service functions for the IP flow”. 
Furthermore, as discussed above, Bosch discloses that a service header includes different information, such as classification information, which is used to identify a particular service chain with a corresponding subscriber’s flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]). Therefore, the classification information is service function chain information for the IP flow of the subscriber. Additionally, Bosch discloses that the service header includes other information, such as policy information and charging information used by the services in the service chain, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain.	Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a policy rule information header that is added to an uplink packet in which the header includes service function chain information for the IP flow) are not recited in the rejected claim 9.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, as discussed above, Bosch discloses appending a service header to the packet received with classification information used to identify a particular service chain.

Thus, based on the response to the Applicant’s arguments presented above and the prior arts of Shaikh and Bosch, the independent claim 1 is rendered unpatentable. Independent claims 9, 14, 18 and 22 recite similar distinguishing features as claim 1, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Objections
Claim 22 is objected to because of the following informalities:
Claim 22 recites in line 17 “the storing device” and it should be “a storing device”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the at least one controller configured to add a policy rule information header to the uplink packet” in claim 18; “at least one controller configured to delete at least the policy rule information for the IP flow from the policy rule information header of the uplink packet” in claim 22; “the storing device is configured to store the policy rule information for the IP flow” in claim 22; “the at least one controller is configured to delete at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet” in claim 28; and “the at least one controller is configured to retrieve the policy rule information for the IP flow from storage” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 22, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 18, the claim recites “at least one controller configured to add a policy rule information header to the uplink packet”. The newly claimed limitation language claiming “at least one controller configured to” was not disclosed within the original specification, claims or drawings. Figure 6 and paragraph [0104] in the PGPUB 2017/0214535 of the instant case disclose an adding unit 620 for receiving an uplink packet and adding a policy rule header to the uplink packet. In other words, the adding unit 620 performs both the receiving of the uplink packet and adding the header to the uplink packet. Now the claim recites “at least one controller configured to add a policy rule information header to the uplink packet” which is a different element from “a second receiver configured to receive an uplink packet”. Thus, the amended claim 18 includes the new element, “at least one controller configured to”, which was not presented before to perform one of the functions of element adding unit 620, previously claimed and disclosed in Figure 6 and paragraph [0104] in the PGPUB 

Regarding claim 22, the claim recites “at least one controller configured to delete at least the policy rule information for the IP flow from the policy rule information header of the uplink packet”. The newly claimed limitation language claiming “at least one controller configured to” was not disclosed within the original specification, claims or drawings. Figure 7 and paragraph [0107] in the PGPUB 2017/0214535 of the instant case disclose a deleting and storing unit 720 for deleting policy rule information in the uplink IP packet, and storing the policy rule information. Thus, the amended claim 22 includes the new element, “at least one controller configured to”, which was not presented before to perform the functions of element deleting and storing unit 720, previously claimed and disclosed in Figure 7 and paragraph [0107] in the PGPUB 2017/0214535 of the instant case. Therefore, the newly claimed limitation includes subject matter not presented before, and thus considered as new matter.

Regarding claim 28, the claim recites “at least one controller configured to delete at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet”. The newly claimed limitation language claiming “at least one controller configured to” was not disclosed within the original specification, claims or drawings. Figure 6 and paragraph [0104] in the PGPUB 2017/0214535 of the instant case disclose a deleting unit 640 for receiving a downlink IP packet of the IP flow which has been performed all service functions, and deleting policy rule information in the downlink IP packet. Thus, the amended claim 28 includes the new element, “at least one controller configured to”, which was not presented before to perform the functions of element deleting unit 640, previously claimed and disclosed in Figure 7 and paragraph [0107] in the PGPUB 2017/0214535 of the instant case. 

Regarding claim 29, the claim recites “at least one controller configured to retrieve the policy rule information for the IP flow from storage and configured to add a downlink policy rule information header to the downlink packet”. The newly claimed limitation language claiming “at least one controller configured to” was not disclosed within the original specification, claims or drawings. Figure 7 and paragraph [0107] in the PGPUB 2017/0214535 of the instant case disclose an adding unit 730 for retrieving the policy rule information and adding the policy rule information header in the downlink IP packet from the PDN. Thus, the amended claim 29 includes the new element, “at least one controller configured to”, which was not presented before to perform the functions of element adding unit 730, previously claimed and disclosed in Figure 7 and paragraph [0107] in the PGPUB 2017/0214535 of the instant case. Therefore, the newly claimed limitation includes subject matter not presented before, and thus considered as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 22, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 18, 22, 28 and 29, the claim limitations “at least one controller configured to add a policy rule information header to the uplink packet” in claim 18; “at least one controller configured to delete at least the policy rule information for the IP flow from the policy rule information header of the uplink packet” in claim 22; “the storing device is configured to store the policy rule information for the IP flow” in claim 22; “the at least one controller is configured to delete at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet” in claim 28; and “the at least one controller is configured to retrieve the policy rule information for the IP flow from storage” in claim 29 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The claimed limitations are non-structural terms and Applicant’s specification disclosed in the PGPUB No. US 2017/0214535 (Fig. 1, Fig. 6, pars. [0103]-[0105], Fig. 7, pars. [0106]-[0107]) does not lend itself to describe the particular structure of the at least one controller. The specification recites different units and their corresponding functionality. However, the specification does not recite a particular structure for the at least one controller. Therefore, the claims 18, 22, 28 and 29 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 3, 6-8, 14, 17, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US 2013/0054428) (provided in the IDS) in view of Bosch et al. (US 2015/0334595), hereinafter “Bosch”.

As to claim 1, Shaikh teaches a control method of a service function chain based on a policy and charging control (PCC) architecture, performed by a first network device (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 6, [0065], [0069]-[0070], a method to generate policy control and charging (PCC) rules with respect to services associated with a communication service, the method implemented in communication system 100 with a packet data network (PDN), gateway device (PGW) 140), the control method comprising:
receiving policy rule information for an Internet protocol (IP) flow from a third network device, the policy rule information including service function chain information for the IP flow (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 4, [0049], Fig. 6, [0065], [0068]-[0071], the PGW 140 receives the PCC rules from the PCRF 160 for the communication session of the user device 110 in the IP system 100, where the PCC rules includes the actions or services for the communication session of the user device 110), the service function chain information defining a service function chain for the IP flow (Shaikh, Fig. 4, Fig. 5, [0060], the data structure 500 for the policy and charging rule includes Service ID field 525 that identifies all the services to be performed to the communication session);
receiving an uplink packet of the IP flow from a user equipment (UE) (Shaikh, [0001], Fig. 1, [0022]-[0023], Fig. 3, [0040]-[0041], the PGW 140 receives network traffic associated with the communication session from the user device).


adding a policy rule information header to the uplink packet, the policy rule information header including the policy rule information for the IP flow and the service function chain information for the IP flow; and
transmitting the uplink packet with the policy rule information header to the ordered set of service functions for the IP flow based on the service function chain information for the IP flow; 
wherein the ordered set of service functions receives the uplink packet with the policy rule information header, performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header, and transmits the uplink packet to a second network device after the service functions for the IP flow are performed.

However, Bosch teaches the service function chain defining an ordered set of service functions for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the policy information, charging information, classification information, and IP address of the local policy anchor point are service function chain information for the IP flow of the subscriber, where the information indicates the service chain to provide the services to the IP packet received from the subscriber. The service chain includes an ordered set of services provided to the IP packet received from the subscriber);
adding a policy rule information header to the uplink packet (Bosch, Fig. 1, [0027], [0036], Fig. 4, [0057], the service gateway with classifier 38a appends a service header to the packet received from the subscriber, where the service header includes policy information and charging information used by the services in the service chain), the policy rule information header including the policy rule information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]-[0058], the service header includes different information, such as policy information and charging information used by the services in the service chain, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. Also, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber. The policy information, charging information and IP address of the local policy anchor point are policy rule information for the IP flow of the subscriber, which are used to determine the service function chain and inject the packet into the determined service function chain) and the service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the service header includes different information, such as the classification information used to identify a particular service chain with a corresponding subscriber’s flows. The classification information is service function chain information for the IP flow of the subscriber); and
transmitting the uplink packet with the policy rule information header to the ordered set of service functions for the IP flow based on the service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0038], Fig. 3, Fig. 4, [0056]-[0058], the IP packet received from the subscriber (step 410) with the appended service header (steps 440-442) is injected to the determined service chain (step 446), based on classification information which is used to identify a particular service chain with the corresponding subscriber’s flows, where the service chain is executed by the service gateway 30 using a network domain 80. The service chain includes an ordered set of services provided to the IP packet received from the subscriber); 
wherein the ordered set of service functions receives the uplink packet with the policy rule information header, performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 3, Fig. 4, [0056]-[0058], Fig. 5, [0059]-[0061], based on the information in the service header of the IP packet, the determined service chain provides the services for the IP packet received from the subscriber, where the service header includes policy information, charging information, IP address of the local policy anchor point, etc.), and transmits the uplink packet to a second network device after the service functions for the IP flow are performed (Bosch, Fig. 1, Fig. 4, [0057], Fig. 5, [0059]-[0061], the packet received from the subscriber is transmitted to a classifier 38b or internet 50, after the services are performed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

As to claim 3, Shaikh teaches further comprising: 
initiating an online charging procedure (Shaikh, [0001], Fig. 1, [0022]-[0023], Fig. 3, [0040]-[0041], Fig. 6, [0068], [0073], online charging is performed during the communication session of the user device, where the PGW 140 receives network traffic associated with the communication session from the user device) or an offline charging procedure after receiving the uplink packet of the IP flow (Shaikh, Fig. 1, Fig. 6, [0069]-[0071], offline charging is performed during the communication session of the user device, where the PGW 140 receives network traffic associated with the communication session from the user device). 

As to claim 6, Shaikh teaches wherein the service function chain information identifies the set (Shaikh, Fig. 4, Fig. 5, [0060], the data structure 500 for the policy and charging rule includes Service ID field 525 that identifies all the services to be performed to the communication session). 

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following underlined features: regarding claim 6, the ordered set.

However, Bosch teaches the ordered set (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the policy information, charging information, classification information, and IP address of the local policy anchor point are service function chain information for the IP flow of the subscriber, where the information indicates the service chain to provide the services to the IP packet received from the subscriber. The service chain includes an ordered set of services provided to the IP packet received from the subscriber).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

As to claim 7, Shaikh teaches wherein the policy rule information comprises a policy input for at least one service function in the service function chain for the IP flow (Shaikh, [0028], Fig. 4, Fig. 5, [0056], [0060], [0061], Fig. 6, [0067]-[0071], [0073]-[0074], the received policy and charging rules indicate that an online charging action, offline charging action or both should be performed for the communication session, where the indication of the online charging action and offline charging action also provides the corresponding interface to access the services in the OFC server 175 and OC server 170. The online charging services include RTR service, UC service, prepaid data service, and the offline charging service include post data services. Additionally, the data structure 500 for the policy and charging rule includes information, such as BW 515, QoS 520, Service ID 525, and Charging Actions 530 fields, which are used to provide the services via the corresponding online charging action and offline charging action.). 

As to claim 8, Shaikh teaches wherein the first network device includes at least one of a packet data network (PDN) gateway (Shaikh, [0001], [0011] ln 1-5, Fig. 1, [0015], [0022]-[0023], Fig. 4, [0040]-[0041], [0049], Fig. 6, [0065], [0068]-[0071], the method to receive the PCC rules and the communication session is performed by the packet data network (PDN), gateway device (PGW) 140), a traffic detection function, and a broadband network gateway control device. 

As to claim 14, Shaikh teaches a control method of a service function chain based on a policy and charging control (PCC) architecture, performed by a third network device (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 6, [0065], [0069]-[0070], a method to generate policy control and charging (PCC) rules with respect to services associated with a communication service, the method implemented in communication system 100 with a policy charging and rules function (PCRF) server 160), the control method comprising: 
determining a policy rule for an Internet protocol (IP) flow (Shaikh, Fig. 1, Fig. 6, [0068], [0070], [0074], the PCRF 160 determines the type of charging action and the PCC rules for the communication session of the user device 110); and 
transmitting policy rule information for the IP flow based on the policy rule for the IP flow to a first network device, the policy rule information including service function chain information for the IP flow (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 4, [0049], Fig. 6, [0065], [0068]-[0071], the PCRF 160 transmits the PCC rules to a PGW 140 for the communication session of the user device 110 in the IP system 100, where the PCC rules includes the actions or services for the communication session of the user device 110); 
wherein the service function chain information defines a service function chain for the IP flow (Shaikh, Fig. 4, Fig. 5, [0060], the data structure 500 for the policy and charging rule includes Service ID field 525 that identifies all the services to be performed to the communication session).

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following features: regarding claim 14, wherein the service function chain defines an ordered set of service functions for the IP flow;
wherein the ordered set of service functions receive packets that form the IP flow, wherein the packets of the IP flow include a policy rule information header, wherein the policy rule information header includes the policy rule information for the IP flow and the service function chain information for the IP flow,
wherein the ordered set of service functions performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header added to the packets of the IP flow.

However, Bosch teaches wherein the service function chain defines an ordered set of service functions for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the policy information, charging information, classification information, and IP address of the local policy anchor point are service function chain information for the IP flow of the subscriber, where the information indicates the service chain to provide the services to the IP packet received from the subscriber. The service chain includes an ordered set of services provided to the IP packet received from the subscriber);
(Bosch, Fig. 4, [0027], [0030], [0033], [0036], [0056], a first packet and subsequent packets are processed by the service chain), wherein the packets of the IP flow include a policy rule information header (Bosch, Fig. 1, [0027], [0036], Fig. 4, [0057], the service gateway with classifier 38a appends a service header to the packet received from the subscriber, where the service header includes policy information, charging information, classification information, and IP address of the local policy anchor point, which are used by the services in the service chain), wherein the policy rule information header includes the policy rule information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]-[0058], the service header includes different information, such as policy information and charging information used by the services in the service chain, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. Also, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber. The policy information, charging information and IP address of the local policy anchor point are policy rule information for the IP flow of the subscriber, which are used to determine the service function chain and inject the packet into the determined service function chain) and the service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the service header includes different information, such as the classification information used to identify a particular service chain with a corresponding subscriber’s flows. The classification information is service function chain information for the IP flow of the subscriber),
wherein the ordered set of service functions performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header added to the packets of the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 3, Fig. 4, [0056]-[0058], Fig. 5, [0059]-[0061], based on the information in the service header which is added to the IP packets, the determined service chain provides the services for the IP packets received from the subscriber, where the service header includes policy information, charging information, IP address of the local policy anchor point, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

As to claim 17, Shaikh teaches further comprising: 
determining the policy rule based on at least one of a plurality of conditions (Shaikh, Fig. 1, Fig. 6, [0068], [0070], [0074], the PCRF 160 determines the type of charging action and the PCC rules for the communication session of the user device 110), wherein the plurality of conditions include a time period (Shaikh, [0002] ln 5-11, [0068]-[0069], the PCC rules are based on the type of services that the user device is subscribed, where the services include time period actions, such as postpaid services for offline charging action), application flow information (Shaikh, Fig. 4, [0048]-[0049], [0068]-[0069], the PCC rules are based on the type of services that the user device is subscribed, where the services subscribed include service type information 410, such as postpaid data, postpaid voice, prepaid data and prepaid VoIP) application sponsorship information, network information, subscriber information (Shaikh, Fig. 4, [0048]-[0049], [0068]-[0069], the PCC rules are based on the type of services that the user device is subscribed, where the service information include user device ID 405), subscriber charging information, and an operator policy (Shaikh, Fig. 4, [0048]-[0049], [0068]-[0069], the PCC rules are based on the type of services that the user device is subscribed, where the service information include offline and online charging actions).

As to claim 18, Shaikh teaches a first control apparatus for control of a service function chain based on a policy and charging control (PCC) architecture (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 6, [0065], [0069]-[0070], a packet data network (PDN) gateway device (PGW) 140 in communication system 100, that performs a method to generate policy control and charging (PCC) rules with respect to services associated with a communication service), the first control apparatus comprising: 
a first receiver configured to (Shaikh, Fig. 1, Fig. 3, [0040]-[0041], the PGW 140 includes I/O unit 320 to receive data from other devices in the communication system 100) receive policy rule information for an Internet protocol (IP) flow from a third network device, the policy rule information including service function chain information for the IP flow (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 4, [0049], Fig. 6, [0065], [0068]-[0071], the PGW 140 receives the PCC rules from the PCRF 160 for the communication session of the user device 110 in the IP system 100, where the PCC rules includes the actions or services for the communication session of the user device 110), the service function chain information defining a service function chain for the IP flow (Shaikh, Fig. 4, Fig. 5, [0060], the data structure 500 for the policy and charging rule includes Service ID field 525 that identifies all the services to be performed to the communication session); 
an second receiver configured to (Shaikh, Fig. 1, Fig. 3, [0040]-[0041], the PGW 140 includes I/O unit 320 to receive data from other devices in the communication system 100) receive an uplink packet of the IP flow from a user equipment (UE) (Shaikh, [0001], Fig. 1, [0022]-[0023], Fig. 3, [0040]-[0041], the PGW 140 receives network traffic associated with the communication session from the user device).


at least one controller configured to add a policy rule information header to the uplink packet, the policy rule information header including the policy rule information for the IP flow and the service function chain information for the IP flow; and 
a transmitter configured to transmit the uplink packet with the policy rule information header to the ordered set of service functions for the IP flow based on the service function chain information for the IP flow;
wherein the ordered set of service functions receives the uplink packet with the policy rule information header, performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header, and transmits the uplink packet to a second network device after the service functions for the IP flow are performed.

However, Bosch teaches the service function chain defining an ordered set of service functions for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the policy information, charging information, classification information, and IP address of the local policy anchor point are service function chain information for the IP flow of the subscriber, where the information indicates the service chain to provide the services to the IP packet received from the subscriber. The service chain includes an ordered set of services provided to the IP packet received from the subscriber);
at least one controller configured to (This element is interpreted under 35 U.S.C. 112(f). Because the adequate structure has not been identified in the specification for performing the claimed function, this element is interpreted for the purpose of applying prior art as any structure implemented in hardware that performs the function described) (Bosch, Fig. 1, Fig. 2, [0047]-[0049], the service gateway 30 includes hardware units to perform the method described, such as classifier 38a) add a policy rule information header to the uplink packet (Bosch, Fig. 1, [0027], [0036], Fig. 4, [0057], the service gateway with classifier 38a appends a service header to the packet received from the subscriber, where the service header includes policy information and charging information used by the services in the service chain), the policy rule information header including the policy rule information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]-[0058], the service header includes different information, such as policy information and charging information used by the services in the service chain, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. Also, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber. The policy information, charging information and IP address of the local policy anchor point are policy rule information for the IP flow of the subscriber, which are used to determine the service function chain and inject the packet into the determined service function chain) and the service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the service header includes different information, such as the classification information used to identify a particular service chain with a corresponding subscriber’s flows. The classification information is service function chain information for the IP flow of the subscriber); and 
a transmitter configured to (Bosch, Fig. 1, Fig. 2, [0047]-[0049], the service gateway 30 includes hardware units to perform the method described, such as classifier 38a) transmit the uplink packet with the policy rule information header to the ordered set of service functions for the IP flow based on the service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0038], Fig. 3, Fig. 4, [0056]-[0058], the IP packet received from the subscriber (step 410) with the appended service header (steps 440-442) is injected to the determined service chain (step 446), based on classification information which is used to identify a particular service chain with the corresponding subscriber’s flows, where the service chain is executed by the service gateway 30 using a network domain 80. The service chain includes an ordered set of services provided to the IP packet received from the subscriber);
wherein the ordered set of service functions receives the uplink packet with the policy rule information header, performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 3, Fig. 4, [0056]-[0058], Fig. 5, [0059]-[0061], based on the information in the service header of the IP packet, the determined service chain provides the services for the IP packet received from the subscriber, where the service header includes policy information, charging information, IP address of the local policy anchor point, etc.), and transmits the uplink packet to a second network device after the service functions for the IP flow are performed (Bosch, Fig. 1, Fig. 4, [0057], Fig. 5, [0059]-[0061], the packet received from the subscriber is transmitted to a classifier 38b or internet 50, after the services are performed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

As to claim 26, Shaikh teaches wherein the policy input provides input information for each at least one service function in the service function chain for the IP flow (Shaikh, [0028], Fig. 4, Fig. 5, [0056], [0060], [0061], Fig. 6, [0067]-[0071], [0073]-[0074], the received policy and charging rules indicate that an online charging action, offline charging action or both should be performed for the communication session, where the indication of the online charging action and offline charging action also provides the corresponding interface to access the services in the OFC server 175 and OC server 170. The online charging services include RTR service, UC service, prepaid data service, and the offline charging service include post data services. Additionally, the data structure 500 for the policy and charging rule includes information, such as BW 515, QoS 520, Service ID 525, and Charging Actions 530 fields, which are used to provide the services via the corresponding online charging action and offline charging action).

Claims 2, 4 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US 2013/0054428) (provided in the IDS) in view of Bosch et al. (US 2015/0334595), hereinafter “Bosch” and further in view of Guichard et al. (US 2014/0334488), hereinafter “Guichard”.

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following features: regarding claim 2, further comprising:
receiving a downlink packet of the IP flow from the ordered set after the ordered set performs the service functions in accordance with the policy rule information in a downlink policy rule information header of the downlink packet; and
deleting at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet.

As to claim 2, Bosch teaches further comprising:
receiving a downlink packet of the IP flow from the ordered set after the ordered set performs the service functions in accordance with the policy rule information in a downlink policy rule information header of the downlink packet (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], in a similar manner, each packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the services are performed. The packet destined for the subscriber received from one remote server in the internet 50 is a subsequent packet, which is received after the transmission of an FSOL packet. The classifier 38a receives the downlink packet after the determined service chain performs the services for the downlink packet destined for the subscriber).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

Shaikh and Bosch teach the claimed limitations as stated above. Shaikh and Bosch do not explicitly teach the following features: regarding claim 2, and deleting at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet.

However, Guichard teaches and deleting at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet (Guichard, Fig. 2, [0028]-[0029], [0032]-[0033], Fig. 5, [0036], the network service header (NSH) 192 is deleted from the traffic (packet 190) in the path shown in Figure 5, where the NSH 192 includes the information related to the service and policy to be performed to the packet 190. The NSH 192 is deleted after the services are performed to the packet 190. The service path ID information included in the NSH header and deleted from the packet corresponds to the policy of the traffic flow).

(Guichard, [0040]).

As to claim 4, Shaikh teaches further comprising: 
initiating an online charging procedure (Shaikh, [0001], Fig. 1, [0022]-[0023], Fig. 3, [0040]-[0041]Fig. 6, [0068], [0073], online charging is performed for the communication session of the user device. The PGW 140 receives network traffic associated with the communication session from the user device, where the online charging and offline are performed after the reception of network traffic from the user device. This indicates that the online and offline charging are performed before receiving any downlink packet, as shown in Bosch) or an offline charging procedure prior to receiving the downlink packet of the IP flow (Shaikh, [0001], Fig. 1, [0022]-[0023], Fig. 3, [0040]-[0041]Fig. 6, [0069]-[0071], offline charging is performed for the communication session of the user device. The PGW 140 receives network traffic associated with the communication session from the user device, where the online charging and offline are performed after the reception of network traffic from the user device. This indicates that the online and offline charging are performed before receiving any downlink packet, as shown in Bosch). 

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following features: regarding claim 28, further comprising:
a third receiver configured to receive a downlink packet of the IP flow from the ordered set after the ordered set performs the service functions in accordance with the policy rule information in a downlink policy rule information header of the downlink packet;


As to claim 28, Bosch teaches further comprising:
a third receiver configured to receive a downlink packet of the IP flow from the ordered set after the ordered set performs the service functions in accordance with the policy rule information in a downlink policy rule information header of the downlink packet (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], in a similar manner, each packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the services are performed. The packet destined for the subscriber received from one remote server in the internet 50 is a subsequent packet, which is received after the transmission of an FSOL packet. The classifier 38a receives the downlink packet after the determined service chain performs the services for the downlink packet destined for the subscriber).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

Shaikh and Bosch teach the claimed limitations as stated above. Shaikh and Bosch do not explicitly teach the following features: regarding claim 28, wherein the at least one controller is configured to delete at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet.

However, Guichard teaches wherein the at least one controller is configured to (This element is interpreted under 35 U.S.C. 112(f). Because the adequate structure has not been identified in the specification for performing the claimed function, this element is interpreted for the purpose of applying prior art as any structure implemented in hardware that performs the function described) (Guichard, Fig. 7, [0041], the classifier1 20, classifier2 80 and service nodes 40, 50 and 60 include hardware units to perform the method described, such as processor 420, ASIC 415, etc.) delete at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet (Guichard, Fig. 2, [0028]-[0029], [0032]-[0033], Fig. 5, [0036], Fig. 7, [0041], the network service header (NSH) 192 is deleted from the traffic (packet 190) in the path shown in Figure 5, where the NSH 192 includes the information related to the service and policy to be performed to the packet 190. The NSH 192 is deleted after the services are performed to the packet 190. The service path ID information included in the NSH header and deleted from the packet corresponds to the policy of the traffic flow. The classifier1 20, classifier2 80 and service nodes 40, 50 and 60 include hardware units to perform the method described, such as processor 420, ASIC 415, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh and Bosch to have the features, as taught by Guichard, in order to enable dynamic bidirectional service chain construction through data plane metadata, and in-network service chain redundancy and packet forwarding (Guichard, [0040]).

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US 2013/0054428) (provided in the IDS) in view of Bosch et al. (US 2015/0334595), hereinafter “Bosch” and further in view of Cai et al. (US 2011/0040663), hereinafter “Cai”.

Shaikh and Bosch teach the claimed limitations as stated above. Shaikh and Bosch do not explicitly teach the following features: regarding claim 5, wherein the online charging procedure comprises: 
transmitting an online charging request of the service function chain information to an online charging system, the online charging request including the service function chain information; and 
receiving an online charging reply from the online charging system.

As to claim 5, Cai teaches wherein the online charging procedure comprises (Cai, [0013], Fig. 1, Fig. 2, [0037], [0041]-[0043], Fig. 7, an online charging procedure is performed): 
transmitting an online charging request of the service function chain information to an online charging system, the online charging request including the service function chain information (Cai, [0013], Fig. 1, Fig. 2, [0037], [0041]-[0043], an online accounting request message is transmitted to the online charging system 130 (step 218), where the online accounting request message includes information for the services being provided); and 
receiving an online charging reply from the online charging system (Cai, [0013], Fig. 1, Fig. 2, [0037], [0041]-[0043], the online charging system 130 transmits a response for the online accounting request message (step 220), where the response is received by the system 101).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh and Bosch to have the features, as taught by Cai, in order to provide a centralized charging system for multiple network elements that reduces overload in the network elements by removing the accounting data forwarding function of the network elements, thereby having a more quick and easy method to (Cai, [0012]).

Shaikh and Bosch teach the claimed limitations as stated above. Shaikh and Bosch do not explicitly teach the following features: regarding claim 25, wherein the offline charging procedure comprises:
transmitting an offline charging request of the service function chain information to an offline charging system, the offline charging request including the service function chain information; and
receiving an offline charging reply from the offline charging system.

As to claim 25, Cai teaches wherein the offline charging procedure comprises (Cai, [0013], Fig. 1, Fig. 2, [0037]-[0040], an offline charging procedure is performed):
transmitting an offline charging request of the service function chain information to an offline charging system, the offline charging request including the service function chain information (Cai, [0013], Fig. 1, Fig. 2, [0037]-[0040], an offline accounting request message is transmitted to the offline charging system 120 (step 208), where the offline accounting request message includes information for the services being provided); and
receiving an offline charging reply from the offline charging system (Cai, [0013], Fig. 1, Fig. 2, [0037]-[0040], the offline charging system 120 transmits a response for the offline accounting request message, where the response is received (step 210) by the system 101 and network element).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh and Bosch to have the features, as taught by Cai, in order to provide a centralized charging system for multiple network (Cai, [0012]).

Claims 9, 10, 13, 22, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch et al. (US 2015/0334595), hereinafter “Bosch” in view of Guichard et al. (US 2014/0334488), hereinafter “Guichard” and further in view of Khalid et al. (US 2010/0080226), hereinafter “Khalid”.

As to claim 9, Bosch teaches a control method of a service function chain based on a policy and charging control (PCC) architecture, performed by a second network device (Bosch, Fig. 1, [0014], Fig. 4, [0054]-[0058], a method to transport information via the service chains based on policy and charging information in the network system 10 including the classifier 38b), the control method comprising: 
receiving an uplink packet of an Internet protocol (IP) flow from an ordered set of service functions for the IP flow (Bosch, Fig. 1, Fig. 3, Fig. 4, [0056]-[0058], the IP packet from the subscriber (step 410) with the appended service header (steps 440-442) is injected to the determined service chain (step 446), based on subscriber policy information and charging information received from the PCRF 44 (step 424), where the service chain is executed by the service gateway 30 using a network domain 80. The classifier 38b receives the IP packet of the subscriber from the ordered set of services formed by the determined service chain), wherein the uplink packet includes a policy rule information header for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the IP packet of the subscriber includes the service header which includes different information, such as policy information and charging information used by the services in the service chain, classification information, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. The classification information is used to map the IP packet received from the subscriber to a particular service chain. Also, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber. The policy information, charging information, classification information, and IP address of the local policy anchor point are service function chain information for the IP flow of the subscriber), the policy rule information header including policy rule information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]-[0058], the service header includes different information, such as policy information and charging information used by the services in the service chain, classification information, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. Also, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber. The policy information, charging information and IP address of the local policy anchor point are policy rule information for the IP flow of the subscriber, which are used to determine the service function chain and inject the packet into the determined service function chain), the policy rule information including service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the service header includes different information, such as the classification information used to identify a particular service chain with a corresponding subscriber’s flows. The classification information is service function chain information for the IP flow of the subscriber), wherein the ordered set of service functions form a service function chain for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the service chain includes an ordered set of services provided to the IP packet received from the subscriber), the service function chain based on the service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0038], Fig. 3, Fig. 4, [0056]-[0058], the IP packet received from the subscriber (step 410) with the appended service header (steps 440-442) is injected to the determined service chain (step 446), based on classification information which is used to identify a particular service chain with the corresponding subscriber’s flows, where the service chain is executed by the service gateway 30 using a network domain 80. The service chain includes an ordered set of services provided to the IP packet received from the subscriber), wherein the ordered set of service functions performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header such that the uplink packet is received after the service functions for the IP flow are performed by the ordered set of service functions (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 3, Fig. 4, [0056]-[0058], Fig. 5, [0059]-[0061], based on the information in the service header of the IP packet, the determined service chain provides the services for the IP packet received from the subscriber, where the service header includes policy information, charging information, IP address of the local policy anchor point, etc. After performing the services by the determined service chain, the packet is received by the classifier 38b).

Bosch teaches the claimed limitations as stated above. Bosch does not explicitly teach the following features: regarding claim 9, deleting at least the policy rule information for the IP flow from the policy rule information header of the uplink packet and storing the policy rule information for the IP flow; and 
transmitting the uplink packet of the IP flow to a packet data network (PDN) after the policy rule information for the IP flow was deleted.

However, Guichard teaches storing the policy rule information for the IP flow (Guichard, Fig. 4, [0034]-[0035], the classifier2 80 updates and stores the flow information to apply the corresponding policy for return traffic matching the outbound flow, where the flow information includes the service function chain information to be applied for return traffic matching the outbound flow).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bosch to have the features, as taught by Guichard, in order to enable dynamic bidirectional service chain construction through data plane metadata, and in-network service chain redundancy and packet forwarding (Guichard, [0040]).

Bosch and Guichard teach the claimed limitations as stated above. Bosch and Guichard do not explicitly teach the following features: regarding claim 9, deleting at least the policy rule information for the IP flow from the policy rule information header of the uplink packet; and
transmitting the uplink packet of the IP flow to a packet data network (PDN) after the policy rule information for the IP flow was deleted.

However, Khalid teaches deleting at least the policy rule information for the IP flow from the policy rule information header of the uplink packet (Khalid, Fig. 1, [0015], [0032], [0050], Fig. 6, [0094], [0096], [0104], the service header is removed by a terminating node in the service system 10, where the service header is used to perform service chain based on a rule or policy for the corresponding traffic); and
transmitting the uplink packet of the IP flow to a packet data network (PDN) after the policy rule information for the IP flow was deleted (Khalid, Fig. 1, [0015], [0032], [0050], Fig. 6, [0094], [0096], [0104], the packet with the removed service header is transmitted to the terminating endpoint 15b in the network). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bosch and Guichard to have the (Khalid, [0108]).

As to claim 10, Bosch teaches further comprising: 
receiving a downlink packet of the IP flow from the PDN (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], a subsequent packet destined for the subscriber is received from one remote server in the Internet 50, which is received after the transmission of an FSOL packet);
retrieving the policy rule information for the IP flow from storage and adding a downlink policy rule information header to the downlink packet, the downlink policy rule information header including the policy rule information with the service function chain information for the IP flow (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], in a similar manner to the uplink packet from the subscriber, the packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the services are performed. The classifier 38b determines the service chain and appends a service header to the packet destined to the subscriber, where the service header includes policy information and charging information used by the services in the determined service chain. The policy information is cached or loaded for the FSOL packet, and then used for the subsequent packet destined to the subscriber); and
transmitting, based on the policy rule information for the IP flow the downlink packet in which the downlink policy rule information header was added to the ordered set (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], in a similar manner to the uplink packet from the subscriber, the packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the services are performed. The classifier 38b determines the service chain and appends a service header to the packet destined to the subscriber, where the service header includes policy information and charging information used by the services in the determined service chain. The policy information is cached or loaded for the FSOL packet, and then used for the subsequent packet destined to the subscriber. The classifier 38b transmits the packet destined to the subscriber via the determined service chain);
wherein the ordered set performs service functions in accordance with the policy rule information in the downlink policy rule information header added to the downlink packet and transmits the downlink packet to a first network device after the service functions are performed (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056]-[0058], the packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the determined service chain provides the services for the packet destined to the subscriber. The classifier 38b determines the service chain and appends a service header to the packet destined to the subscriber, where the service header includes policy information and charging information used by the services in the determined service chain. The classifier 38a receives the packet after the service chain performs the services for the packet destined for the subscriber).

As to claim 13, Bosch teaches wherein the second network device includes a service chaining edge function (Bosch, Fig. 1, [0014], Fig. 3, the classifier 38b is at the edge of the service chain, where the classifier 38b classifies packets destined to the subscriber and transmits packets from the subscriber to the remote server in the internet 50).

As to claim 22, Bosch teaches a second control apparatus for control of a service function chain based on a policy and charging control (PCC) architecture (Bosch, Fig. 1, [0014], [0049]-[0050], Fig. 4, [0054]-[0058], a classifier 38b performing a method to transport information via the service chains based on policy and charging information in the network system 10), the second control apparatus comprising: 
a receiver configured to receive an uplink packet of an Internet protocol (IP) flow from an ordered set of service functions for the IP flow (Bosch, Fig. 1, Fig. 3, Fig. 4, [0056]-[0058], the IP packet from the subscriber (step 410) with the appended service header (steps 440-442) is injected to the determined service chain (step 446), based on subscriber policy information and charging information received from the PCRF 44 (step 424), where the service chain is executed by the service gateway 30 using a network domain 80. The classifier 38b receives the IP packet of the subscriber from the ordered set of services formed by the service chain), wherein the uplink packet includes a policy rule information header for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the IP packet of the subscriber includes the service header which includes different information, such as policy information and charging information used by the services in the service chain, classification information, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. The classification information is used to map the IP packet received from the subscriber to a particular service chain. Also, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber. The policy information, charging information, classification information, and IP address of the local policy anchor point are service function chain information for the IP flow of the subscriber), the policy rule information header including policy rule information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]-[0058], the service header includes different information, such as policy information and charging information used by the services in the service chain, classification information, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. Also, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber. The policy information, charging information and IP address of the local policy anchor point are policy rule information for the IP flow of the subscriber, which are used to determine the service function chain and inject the packet into the determined service function chain), the policy rule information including service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the service header includes different information, such as the classification information used to identify a particular service chain with a corresponding subscriber’s flows. The classification information is service function chain information for the IP flow of the subscriber), wherein the ordered set of service functions form a service function chain for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the service chain includes an ordered set of services provided to the IP packet received from the subscriber), the service function chain based on the service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0038], Fig. 3, Fig. 4, [0056]-[0058], the IP packet received from the subscriber (step 410) with the appended service header (steps 440-442) is injected to the determined service chain (step 446), based on classification information which is used to identify a particular service chain with the corresponding subscriber’s flows, where the service chain is executed by the service gateway 30 using a network domain 80. The service chain includes an ordered set of services provided to the IP packet received from the subscriber), wherein the ordered set of service functions performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header such that the uplink packet is received by the receiver after the service functions for the IP flow are performed by the ordered set of service function (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 3, Fig. 4, [0056]-[0058], Fig. 5, [0059]-[0061], based on the information in the service header of the IP packet, the determined service chain provides the services for the IP packet received from the subscriber, where the service header includes policy information, charging information, IP address of the local policy anchor point, etc. After performing the services by the determined service chain, the packet is received by the classifier 38b).

Bosch teaches the claimed limitations as stated above. Bosch does not explicitly teach the following features: regarding claim 22, at least one controller configured to delete at least the policy rule information for the IP flow from the policy rule information header of the uplink packet, wherein the storing device is configured to store the policy rule information for the IP flow; and 
a transmitter configured to transmit the uplink packet of the IP flow to a packet data network (PDN) after the policy rule information for the IP flow was deleted.

However, Guichard teaches wherein the storing device is configured to (This element is interpreted under 35 U.S.C. 112(f). Because the adequate structure has not been identified in the specification for performing the claimed function, this element is interpreted for the purpose of applying prior art as any structure implemented in hardware that performs the function described) (Guichard, Fig. 7, [0041], the classifier2 80 includes hardware units to perform the method described, such as processor 420, ASIC 415, memory 430, etc.) store the policy rule information for the IP flow (Guichard, Fig. 4, [0034]-[0035], the classifier2 80 updates and stores the flow information to apply the corresponding policy for return traffic matching the outbound flow, where the flow information includes the service function chain information to be applied for return traffic matching the outbound flow).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bosch to have the features, as taught by Guichard, in order to enable dynamic bidirectional service chain construction through data plane metadata, and in-network service chain redundancy and packet forwarding (Guichard, [0040]).

Bosch and Guichard teach the claimed limitations as stated above. Bosch and Guichard do not explicitly teach the following features: regarding claim 22, at least one controller configured to delete at least the policy rule information for the IP flow from the policy rule information header of the uplink packet; and 
a transmitter configured to transmit the uplink packet of the IP flow to a packet data network (PDN) after the policy rule information for the IP flow was deleted.

However, Khalid teaches at least one controller configured to (This element is interpreted under 35 U.S.C. 112(f). Because the adequate structure has not been identified in the specification for performing the claimed function, this element is interpreted for the purpose of applying prior art as any structure implemented in hardware that performs the function described) (Khalid, Fig. 1, Fig. 3, Fig. 5, Fig. 6, [0086]-[0089], a processor and memory are used to perform the method described) delete at least the policy rule information for the IP flow from the policy rule information header of the uplink packet (Khalid, Fig. 1, [0015], [0032], [0050], Fig. 6, [0094], [0096], [0104], the service header is removed by a terminating node in the service system 10, where the service header is used to perform service chain based on a rule or policy for the corresponding traffic); and 
a transmitter configured to (Khalid, Fig. 1, Fig. 3, Fig. 5, Fig. 6, [0086]-[0089], a processor is used to perform the method described) transmit the uplink packet of the IP flow to a packet data network (PDN) after the policy rule information for the IP flow was deleted (Khalid, Fig. 1, [0015], [0032], [0050], Fig. 6, [0094], [0096], [0104], the packet with the removed service header is transmitted to the terminating endpoint 15b in the network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bosch and Guichard to have the (Khalid, [0108]).

As to claim 27, Bosch teaches wherein the second network device is integrated in a first network device (Bosch, Fig. 1, [0015] ln 8-10, [0056] ln 19-23, the classifier 38b is integrated with the classifier 38a in the service gateway 30).

As to claim 29, Bosch teaches wherein the receiver is configured to receive a downlink packet of the IP flow from the PDN (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], a subsequent packet destined for the subscriber is received by the classifier 38b from one remote server in the Internet 50, which is received after the transmission of an FSOL packet);
wherein the at least on controller is configured to (This element is interpreted under 35 U.S.C. 112(f). Because the adequate structure has not been identified in the specification for performing the claimed function, this element is interpreted for the purpose of applying prior art as any structure implemented in hardware that performs the function described) (Bosch, Fig. 1, Fig. 2, [0047]-[0049], the service gateway 30 includes hardware units to perform the method described, such as the classifier 38b) retrieve the policy rule information for the IP flow from storage, and configured to add a downlink policy rule information header to the downlink packet, the downlink policy rule information header including the policy rule information with the service function chain information for the IP flow (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], in a similar manner to the uplink packet from the subscriber, the packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the services are performed. The classifier 38b determines the service chain and appends a service header to the packet destined to the subscriber, where the service header includes policy information and charging information used by the services in the determined service chain. The policy information is cached or loaded for the FSOL packet, and then used for the subsequent packet destined to the subscriber);
wherein the transmitter is configured to transmit, based on the policy rule information for the IP flow the downlink packet to which the downlink policy rule information header was added to the ordered set (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], in a similar manner to the uplink packet from the subscriber, the packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the services are performed. The classifier 38b determines the service chain and appends a service header to the packet destined to the subscriber, where the service header includes policy information and charging information used by the services in the determined service chain. The policy information is cached or loaded for the FSOL packet, and then used for the subsequent packet destined to the subscriber. The classifier 38b transmits the packet destined to the subscriber via the determined service chain);
wherein the ordered set is configured to perform service functions in accordance with the policy rule information in the downlink policy rule information header added to the downlink packet, wherein the ordered set is configured to transmit the downlink packet to a first network device after the service functions are performed (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056]-[0058], the packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the determined service chain provides the services for the packet destined to the subscriber. The classifier 38b determines the service chain and appends a service header to the packet destined to the subscriber, where the service header includes policy information and charging information used by the services in the determined service chain. The classifier 38a receives the packet after the service chain performs the services for the packet destined for the subscriber).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473